Citation Nr: 0719606	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  00-16 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purpose of such remand was to secure a medical opinion as to 
the existence of a causal relationship between the veteran's 
claimed left knee disorder and his service-connected right 
knee disability.  Following the AMC's attempts to complete 
the requested actions, the case has been returned to the 
Board for further review.  

The veteran's motion to advance his case on the Board's 
docket was previously granted and expedited consideration of 
his appeal has followed.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

As part of the Board's January 2007 remand, the AMC was to 
return the veteran's claims folder to the VA clinician who 
performed an August 2006 examination of the veteran for the 
purpose of clarifying whether the veteran's right knee 
disability caused or aggravated his left knee arthritis.  
Such opinion was to be accompanied by a rationale.  

The additional opinion was obtained in March 2007, and it is 
as follows in its entirety:

It is less likely than not that the right knee 
condition caused or aggravated the left knee 
condition.  

The veteran through his representative now argues that the 
AMC has failed to comply with the Board's remand directive to 
obtain a rationale for any medical opinion expressed and that 
such failure represents a violation of the holding in Stegall 
v. West, 11 Vet. App. 268, 270 (1998) (remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order), 
requiring remand for corrective action.  The undersigned 
fully concurs.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The claims file must be 
returned to the VA clinician who 
performed the August 2006 
examination of the veteran (James 
May, PA-C) and furnished an 
addendum to his earlier report in 
March 2007, for the purpose of 
obtaining a supporting rationale 
from the aforementioned person 
for the opinion he offered in 
March 2007 that it was less 
likely than not that the 
veteran's service-connected right 
knee disorder (total right knee 
replacement with a history of 
medial and lateral instability) 
either caused or aggravated his 
left knee disability, to include 
arthritis.  

The clinician is further advised 
that aggravation is defined for 
legal purposes as a worsening of 
the underlying condition beyond 
its natural progression versus a 
temporary flare-up of symptoms.

If the physician assistant (PA) 
who performed the August 2006 
examination and offered the March 
2007 opinion is not available to 
provide the requested addendum to 
his evaluation, the claims file 
must be referred to an orthopedic 
physician for the purpose of 
clarifying whether the veteran's 
service-connected right knee 
disability caused or aggravated 
his arthritis of the left knee. 

2.  Thereafter, the AMC must 
review the claims file, paying 
particular attention to whether 
the clinician has answered the 
question presented by the Board.  
If any development is incomplete, 
or if the examination report does 
not contain sufficient 
information, the AMC must take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall, supra.

3.  The AMC must then 
readjudicate the claim for 
entitlement to service connection 
for a left knee disorder, to 
include as secondary to a 
service-connected right total 
knee replacement with a history 
of medial and lateral 
instability, on the basis of all 
evidence and all governing legal 
criteria.  If the benefit sought 
remains denied, the AMC must 
prepare a supplemental statement 
of the case and furnish it to the 
veteran and his representative.  
An appropriate period of time to 
respond should then be provided.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 



obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



